DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing filed on 01/13/2020 is in compliance with MPEP 608.03 and therefore is accepted.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jack Olivo on 5/20/2022.
 			AMENDMENT TO THE CLAIMS
Cancelled claims 7-25
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	As of claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “a compaction trench configured to contain pigments while the first EK device is operating in a first operating state, and an imaging assembly disposed adjacent to the first EK device, the imaging assembly including: a lens; and an image sensor; and wherein, in the first operating state, a first optical path allows electromagnetic radiation to pass through at least a portion of the first electrode, at least a portion of the carrier fluid, at least a portion of the dielectric layer, and at least a portion of the second electrode, before reaching the lens of the imaging assembly, and wherein the compaction trench surrounds the first optical path, such that in the first operating state, the pigments are substantially located in the compaction trench instead of in the first optical path.”
As of Claims 2-6 : Claims 2-6 depend from Claim 1 and are allowed as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	McFarland et al. (US 2016/0193604 A1) teaches a light modulating subsystem configured to emit structured light; and an optical train, wherein when the electrokinetic device is held by, and operatively coupled with, the support, the optical train is configured to: (1) focus structured light emitted by the light modulating subsystem onto at least a first region of the electrokinetic device, (2) focus unstructured light emitted by an unstructured light source onto at least a second region of the electrokinetic device, and (3) capture reflected and/or emitted light from the electrokinetic device and direct the captured light to a detector (See paragraph 0016).
 	BAO et al. (US 2019/0060907 A1) teaches light source 332 can be used to produce structured light (e.g., via the light modulating subsystem 330) and a second light source 334 can be used to provide unstructured light. The first light source 332 can produce structured light for optically-actuated electrokinesis and/or fluorescent excitation, and the second light source 334 can be used to provide bright field illumination. In these embodiments, the motive module 164 can be used to control the first light source 332 and the imaging module 164 can be used to control the second light source 334. The optical train of the microscope 350 can be configured to (1) receive structured light from the light modulating subsystem 330 and focus the structured light on at least a first region in a microfluidic device, such as an optically-actuated electrokinetic device, when the device is being held by the nest 300, and (2) receive reflected and/or emitted light from the microfluidic device and focus at least a portion of such reflected and/or emitted light onto detector(See paragraph 0143).
 	Stellbrink (US 2012/0001842 A1) teaches The display (100) has a first sub-pixel (102) comprising a first electro kinetic display element and a first color filter (122) over the first electro kinetic display element. A second sub-pixel (104) is placed laterally and directly adjacent to the first sub-pixel. The second sub-pixel includes a second electro kinetic display element and a second color filter (124) over the second electro kinetic display element that includes fluid with colorants. (See Abstract).
Ootsuka (US 2012/0235266) teaches the portion (A in FIGS. 24A and 24B) of each of the first light shielding portion 17 and the second light shielding portion 61, which is provided inside the trench portion 62, and the portion (B in FIGS. 24A and 24B) thereof, which is not provided inside the trench portion 62 may contain the black color pigment different in each case. For example, the portion A provided in the trench portion 62 may be formed by a conductive material, and the portion B provided at the outside of the trench portion 62 may be formed by an organic material in which a coloring agent of a black color is dispersed (See paragraph 0194).

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697